Title: To Benjamin Franklin from Juliana Ritchie, 5 March 1780
From: Ritchie, Juliana
To: Franklin, Benjamin


Sir.
Cambray. March 5th. 1780.
Permit me to address You in the freedom of a friend, one who has for many Years sincerely esteemed & respected you for your singular Virtues—tho’ I had never the happiness of a Personal acquaintance with you, such I ever thought a real loss to me, & in the present situation of affairs I find an assencial one. Suffering as I do incessent aggitation of mind without any resource from wence I can derive a certain knowledge of those things that cause my unhappiness.
It is near two Years since I have received any intelligence on the part of my husband— Our letters to each other have been intercepted—or by some other means have all miscaryed during that interval of time by which I am in a state of suspence & intire ignorance of every particuler respecting His situation, otherways then that of His being with the American Troops—but how imploy’d—I know not. What I have suffered—& still suffer from this irksome suspence is not possible to be expressed— I have wrote repeated letters to my friends in England begging to be informed in this point, but they have all been answered in terms to the same purpose Viz. they know nothing respecting the Concerns of Mr. Ritchie— This circumstance has had an effect to increase my fears & apprehensions for His safety. Pardon sir the liberty I take in troubleing you with my concerns— A heart like yours best knows how to pardon an intrusion caused by such a motive. I shou’d not have thus precipitately addressed you— but from certain reports that are circulated here, mentioning a number of officers in the american Troops—that have fallen victims to the British Army, & that a gentleman of the name of Richards—or Ritchie was a mongst the unfortunate. My suffering heart, presages the worst—& my mind is incessently conflicted—in the sad alternative of hope & despair—the latter most prevails when we know the certainty of any Misfortune. Religion & resignation to The Divine decrees—comes to our releif but during suspence—the heart knows no respite from turtures in you sir I rest my dependence for a certain information respecting the situation of my husband, you are too just & good—to deceive me on the part of His fate—be it of a nature to give me pleasure—or pain. I presume sir you have lists—regularly transmited to you, of all the occurrances that take place in the American troops, & if not so—’tis probable—that those Gentlemen who lately arrived at Paris, from America, are well informed of those events &ca. Let me intreat you sir—to make inquiries on the part of Mr. Ritchie’s health—& situation at the time of those Gentlemen’s departure from thence, pray do me the honor to write to me—as soon as possible an account of what information you receive on this head, you will thereby oblige me more then I can express. I beg at the same time—to be informed of the state of your health, which I hope is well, that you may long enjoy that Blessing—with every other you so strictly merrit—is my ardent wish.
I hope Your Amiable Daughter was well when you heard from Her— I fancy by this time she has a fine family of Children. Ah me, I often reflect upon past occurrances—with regret—for their loss— My heart is still in Philadelphia, & the hope of one Day returning to finish my Days there—is my greatest solace.
My time has been chiefly spent in a convent—since I first came to France, where the retirement & stillness has aforded me too much leasure for meloncholy reflections when my fears—pictured to me—the sufferings of those worthy Virtuous People whom I had had the happiness to see & know, under such pleasing circumstances now all involved in the Miseries of a sad warr. May Kind Heaven remove their afflictions.
I purpose leaving this country—& returning to England some time in the course of the next Month, where if I can render you any service, to know your Commands will give me real pleasure. Please to address me at Cambray—where your letter will come safe to her—who’ has the honor to be—with real Esteem Sir Your sincere friend & humble servant.
Juliana Ritchie

I am a shamed to forward to you—so incorrect a scrawl—but I am so afficted with a head ach that I scarce am able to hold my pen.
To Mr. Franklin.

 
Notation: Ritchie March 5. 1780
